                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ALTAIR LOGIX LLC,                                   Case No. 18-cv-04985-HSG
                                   8                         Plaintiff,                        ORDER DENYING MOTION TO
                                                                                               DISMISS
                                   9                 v.
                                                                                               Re: Dkt. No. 22
                                  10       ASUS COMPUTER INTERNATIONAL,
                                  11                         Defendant.

                                  12            Pending before the Court is Defendant Asus Computer International’s (“Asus”) motion to
Northern District of California
 United States District Court




                                  13   dismiss the complaint brought against it by Altair Logix, LLC (“Altair”). See Dkt. No. 22. For

                                  14   the following reasons, the Court DENIES the motion to dismiss.1

                                  15       I.   BACKGROUND
                                  16            A.        Procedural History
                                  17            Altair filed a complaint on August 15, 2018, alleging one count of patent infringement

                                  18   against Asus. See Complaint (“Compl.”), Dkt. No. 1. Asus filed a motion to dismiss on

                                  19   November 13. See Motion to Dismiss (“Mot.”), Dkt. No. 22. Altair filed an opposition on

                                  20   December 11, see Opposition (“Opp.”), Dkt. No. 34, to which Asus replied on December 18, see

                                  21   Reply, Dkt. No. 36.

                                  22            B.        Factual Allegations
                                  23            The United States Patent and Trademark Office issued Patent No. 6,289,434 (the “‘434

                                  24   Patent”) on September 11, 2001. See Compl. ¶ 9; see also Compl. Ex. A (patent). The application

                                  25   leading to the ‘434 Patent was filed on February 27, 1998. See Compl. ¶ 9. Altair “is the assignee

                                  26   of all right, title and interest” in the ‘434 Patent. Id. ¶ 11.

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1          The ‘434 Patent is for an “Apparatus and Method of Implementing Systems on Silicon

                                   2   Using Dynamic-Adaptive Run-Time Reconfigurable Circuits for Processing Multiple,

                                   3   Independent Data and Control Streams of Varying Rates.” See id. ¶ 9. This invention “relates to

                                   4   the field of runtime reconfigurable dynamic-adaptive digital circuits which can implement a

                                   5   myriad of digital processing functions related to systems control, digital signal processing,

                                   6   communications, image processing, speech and voice recognition or synthesis, three-dimensional

                                   7   graphics rendering, and video processing.” Id. ¶ 12.

                                   8          Asus “has been directly infringing claims” of the ‘434 Patent by “making, using, selling,

                                   9   and offering for sale an apparatus for processing data for media processing that satisfies each and

                                  10   every limitation of at least claim 1.” Id. ¶ 26. This includes, without limitation, the “Asus

                                  11   Transformer Pad TF701T.” Id.

                                  12          Altair “has been damaged” by Asus’s “infringing conduct.” Id. ¶ 36. Therefore, Asus is
Northern District of California
 United States District Court




                                  13   “liable to [Altair] for damages in an amount that adequately compensates” it for the infringement

                                  14   of the ‘434 Patent. Id.

                                  15          Asus “has had at least constructive notice of the ‘434 [P]atent by operation of law, and

                                  16   there are no marking requirements that have not been complied with.” Id. ¶ 37.

                                  17    II.   LEGAL STANDARD
                                  18          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  19   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  20   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  21   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  22   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  23   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  24   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  25   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  26   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  27   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  28   In reviewing the plausibility of a complaint, courts “accept factual allegations in the complaint as
                                                                                          2
                                   1   true and construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.

                                   2   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless, Courts do not

                                   3   “accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

                                   4   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   5               If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                   6   if no request to amend the pleading was made, unless it determines that the pleading could not

                                   7   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                   8   2000) (quotation marks and citation omitted).

                                   9   III.        DISCUSSION
                                  10               Asus contends that Altair’s complaint should be dismissed with prejudice because Altair

                                  11   has failed to plead facts supporting actual or constructive notice. See Mot. at 3.

                                  12          A.      Marking Requirement
Northern District of California
 United States District Court




                                  13               Patentees “may give notice to the public that the” patented article “is patented” by marking

                                  14   the article with the patent number. See 35 U.S.C. § 287(a). If “a patentee does not appropriately

                                  15   mark her products, she may not recover damages for infringement occurring before notice to the

                                  16   infringer.” Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1378

                                  17   (Fed. Cir. 2013) (citing 35 U.S.C. § 287(a)). Filing an infringement action constitutes notice of

                                  18   infringement. 35 U.S.C. § 287(a). The marking requirement applies only to apparatus claims, and

                                  19   not to process claims. Crown Packaging Tech., Inc. v. Rexam Beverage Can Co., 559 F.3d 1308,

                                  20   1316 (Fed. Cir. 2009). Further, there is no damages limitation for failure to mark “where there are

                                  21   no products to mark.” Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1220 (Fed. Cir.

                                  22   2002) (citing Wine Ry. Appliance Co. v. Enter. Ry. Equip. Co., 297 U.S. 387, 395 (1936) (“Two

                                  23   kinds of notice are specified—one to the public by a visible mark, another by actual advice to the

                                  24   infringer. The second becomes necessary only when the first has not been given; and the first can

                                  25   only be given in connection with some fabricated article. Penalty for failure implies opportunity

                                  26   to perform.”)).

                                  27               An alleged infringer challenging a patentee’s compliance with Section 287 “bears an initial

                                  28   burden of production to articulate the products it believes are unmarked ‘patented articles’ subject
                                                                                            3
                                   1   to § 287.” Arctic Cat Inc. v. Bombardier Recreational Prod. Inc., 876 F.3d 1350, 1368 (Fed. Cir.

                                   2   2017). This is a “low bar” which only requires the alleged infringer to “put the patentee on notice

                                   3   that he or his authorized licensees sold specific unmarked products which the alleged infringer

                                   4   believes practice the patent.” Id. However, “the patentee bears the burden of pleading and

                                   5   proving he complied with § 287(a)’s marking requirement.” Id. at 1366. The ultimate burden

                                   6   rests on the patentee because “[w]hether a patentee’s articles have been marked ‘is a matter

                                   7   peculiarly within his own knowledge.’” Id. (quoting Dunlap v. Schofield, 152 U.S. 244, 248

                                   8   (1894)). Whether the patentee complied with the marking requirement “is a question of fact.”

                                   9   Arctic Cat, 876 F.3d at 1366. Though a “patentee’s licensees must also comply with § 287,”

                                  10   courts recognize the difficulties “where third parties are involved” and apply a “rule of reason”

                                  11   inquiry into “whether the patentee made reasonable efforts to ensure compliance with the marking

                                  12   requirements.” Id.
Northern District of California
 United States District Court




                                  13          B.     Altair’s Pleadings
                                  14           The ‘434 Patent was valid for 20 years from the filing date, meaning that it expired on

                                  15   February 27, 2018. See 35 U.S.C. § 154(a)(2). Because Altair did not bring suit until after the

                                  16   patent had expired, it is entitled to relief only if it can ultimately establish notice of infringement

                                  17   prior to the patent’s expiration date. Here, Altair would need to prove either that it satisfied the

                                  18   marking requirement or that neither it nor any of its licensees ever made a product which needed

                                  19   to be marked.

                                  20           Asus contends that the Complaint “is devoid of any factual allegations concerning

                                  21   compliance with the marking provisions” of the statute. Mot. at 7. It points to “the bare legal

                                  22   conclusion” in Altair’s Complaint, which alleges that Asus “has had at least constructive notice”

                                  23   of the ‘434 Patent and that “there are no marking requirements that have not been complied with.”

                                  24   Id. (quoting Compl. ¶ 37).

                                  25           Altair’s allegations related to the marking requirement are, as Asus points out, rather

                                  26   conclusory. But that does not make Altair’s complaint deficient as a matter of law. There is

                                  27   nothing in the Complaint to suggest that Altair or a licensee practiced the ‘434 Patent. And if the

                                  28   ‘434 Patent was not practiced, then there is no marking requirement. See Texas Digital Sys., 308
                                                                                           4
                                   1   F.3d at 1220. Further, it is Asus, not Altair, that “bears an initial burden of production to articulate

                                   2   the products it believes are unmarked ‘patented articles’ subject to § 287.” See Arctic Cat, 876

                                   3   F.3d at 1368.2 Of course, if Asus is able to satisfy this “low bar,” then it will be up to Altair to

                                   4   prove compliance with the marking requirement. See id. at 1366, 1368.

                                   5          Based on the pleadings, Altair has not failed to state a claim upon which relief can be

                                   6   granted.3

                                   7   IV.    CONCLUSION
                                   8          For the foregoing reasons, the Court DENIES Asus’s motion to dismiss.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 3/11/2019

                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       2
                                         Asus protests in its Reply that because the “Complaint is devoid of any factual allegations,”
                                       numerous questions are raised: “What products were marked? Who marked them? How long were
                                  25   they marked?” But Federal Circuit precedent is clear that it is Asus that bears the initial burden of
                                       producing answers to these questions. See Arctic Cat, 876 F.3d at 1368.
                                       3
                                  26     The motion papers are filled with materials outside of the pleadings. See Mot. at 4–5; Opp. at 3–
                                       4, 7–10; Reply at 4–5, 7–9. Absent a request for judicial notice or incorporation by reference, the
                                  27   Court “may look only at the face of the complaint to decide a motion to dismiss.” Van Buskirk v.
                                       Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002). Consistent with the motion to
                                  28   dismiss standard, the Court did not consider the extrinsic information contained in the party’s
                                       moving papers.
                                                                                         5
